 

SECOND AMENDMENT

 

Second Amendment, dated as of October 19, 2017 (this “Amendment”), among Rennova
Health, Inc., a Delaware corporation (the “Company”), and Sabby Healthcare
Master Fund, Ltd. and Sabby Volatility Warrant Master Fund, Ltd. (each, an
“Investor” and, collectively, the “Investors”).

 

WHEREAS, the Company and the Investors are parties to the Securities Purchase
Agreement, dated as of August 31, 2017 (the “Purchase Agreement”);

 

WHEREAS, the Company and each Investor are parties to Exchange Agreements, dated
as of August 31, 2017 (the “Exchange Agreements”);

 

WHEREAS, pursuant to the Purchase Agreement and the Exchange Agreements, the
Company issued Debentures and Warrants (as such terms are defined in the
Purchase Agreement and the Exchange Agreements) to the Investors;

 

WHEREAS, the Purchase Agreement, the Exchange Agreements, the Debentures and the
Warrants were amended pursuant to the Amendment, dated as of October 16, 2017;
and

 

WHEREAS, the Company and the Investors desire further to amend the Debentures.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.       Debentures

 

(a)       The definition of the term “Monthly Amortization Amount” in the
Debentures is deleted in its entirety and replaced with the following:

 

“Monthly Amortization Amount” means (i) for each month from October through
December 2017, $100,000 and (ii) for each month from January 2018 through
September 2019, the lesser of $[5% of the principal amount] and the then
outstanding principal amount of this Debenture, plus liquidated damages and any
other amounts then owing to the Holder in respect of this Debenture.

 

(b)       The definition of the term “Monthly Amortization Date” in the
Debentures is deleted in its entirety and replaced with the following:

 

“Monthly Amortization Date” means the 1st of each month, commencing on October
1, 2017.

 

2.       Representations. The Investors represent and warrant to the Company
that they are the record owners of all of the Debentures.

 

3.       Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall be considered one and the same
agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

  RENNOVA HEALTH, INC.         By: /s/ Seamus Lagan    Name: Seamus Lagan  
Title: Chief Executive Officer         SABBY HEALTHCARE MASTER FUND,   LTD.    
    By: Sabby Management, LLC, its     Investment Manager         By: /s/ Robert
Grundstein   Name: Robert Grundstein   Title: COO          SABBY VOLATILITY
WARRANT   MASTER FUND, LTD.         By: Sabby Management, LLC, its    
Investment Manager         By: /s/ Robert Grundstein   Name: Robert Grundstein  
Title: COO

 

- 2 -

 

 